Citation Nr: 1137247	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  06-00 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent from March 31, 2004 to July 7, 2010 and a disability rating in excess of 70 percent on and after July 8, 2010 for service connected major depressive disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army Reserve with a period of active duty for training (ACDUTRA) from August 1990 to January 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2005 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction is currently with the RO in Denver, Colorado.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge, and a transcript of this hearing is of record.  

In October 2009, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain additional medical records and afford the Veteran a new VA examination.  The action specified in the October 2009 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

While on remand, a May 2011 rating decision granted a 70 percent rating for the Veteran's psychiatric disorder, effective July 8, 2010, the date of VA examination.  This was not a full grant of the benefits sought on appeal because higher disability ratings are available.  Therefore, this issue is still before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (After the veteran has perfected his appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

The Veteran's 2010 VA examination, as opposed to the prior examinations, suggested that the Veteran is unable to work due, in part, to her psychiatric disability, and this is sufficient to raise an informal claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).   The Court has held that a claim for TDIU can be inferred as part of the original claim for a higher initial rating in certain circumstances.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  This case differs, however.  In pertinent part, Rice held that a TDIU claim is part of the increased rating claim on appeal to the Board where the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased-rating claim (emphasis added).  In this case, there are other service-connected disabilities which are not on appeal to the Board, so the Board lacks jurisdiction over the TDIU claim. However, in a letter dated in May 2011, the Veteran was informed she could apply for TDIU, and she has not yet done so.  Therefore, in the circumstances of this case, it does not appear that further action is needed at this time.


FINDINGS OF FACT

1.  Prior to March 2008, the Veteran's major depressive disorder, with related panic disorder with agoraphobia, resulted in chronic depression with suicidal ideations, sporadic panic attacks, and intermittent agoraphobia, with a need for medication and occasional therapy.  

2.  Since March 1, 2008, the Veteran's major depressive disorder, with related panic disorder with agoraphobia, has resulted in chronic depression with suicidal ideations, frequent panic attacks, impaired memory and concentration, isolation, lack of energy and motivation, loss of interest in activities, and agoraphobia, with a need for medication and more regular therapy.  

CONCLUSIONS OF LAW

1.  Prior to March 1, 2008, the criteria for a disability rating greater than 30 percent  for service connected major depressive disorder were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.§§ 3.102, 4.1- 4.16, 4.7, 4.130, Diagnostic Code 9434 (2010).

2.  As of March 1, 2008, the criteria for a 70 percent disability rating, but no greater, for service connected major depressive disorder were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.§§ 3.102, 4.1- 4.16, 4.7, 4.130, Diagnostic Code 9434 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R., Part 4 (2010).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2010).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.  As noted above, the RO effectively "staged" the rating when the increase to 70 percent was made effective July 8, 2010.  As discussed in more detail below, the Board will continue to stage the rating, but the 70 percent rating will be assigned as of March 1, 2008. 

Major Depressive Disorder

The Veteran was granted entitlement to service connection for major depressive disorder in a May 2005 rating decision, effective March 31, 2004, and assigned an initial 30 percent disability rating.  The Veteran appealed the assigned rating.  In a May 2011 rating decision, the RO granted entitlement to a 70 percent disability rating, effective July 8, 2010.  

The Veteran's major depressive disorder is rated under the General Rating Formula for Mental Disorders, found at 38 C.F.R. § 4.130 (2010).  

A 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss(such as forgetting names, directions, recent events).

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficult establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2010).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

A GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV at 44-47.  

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2010).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2010).

Private treatment records from Helena Physicians' Clinic from October 2001 through April 2003 show treatment for depression, anxiety, and panic attacks.  Treatment records from Evans Army Hospital from August 2003 through August 2008 note treatment for depression, bipolar disorder, social phobia, and panic disorder with social phobia.  

In April 2005, the Veteran was afforded a VA examination.  The Veteran reported onset of depression approximately seven years ago, with trouble sleeping for the past fourteen years.  The Veteran reported problems sleeping every night, at least partially due to back pain.  The Veteran stated, "I want to cry a lot, when I think about my back problems, I don't like going anywhere."  She reported that her symptoms occur constantly.  During partial remissions, she can home-school her children, go to the grocery store, and cook for her family; however, at least two to three days a week, she lies in bed because of severe back pain and is unable to get out of bed.  Her only post-service employment was as a cashier, once for only three days and another time for four months.  Both times she quit due to low back pain.  The Veteran described panic attacks in traffic and crowded areas, and therefore, she usually stays home.  She has no friends, does not attend church, and does not have any hobbies.  

During the examination, the Veteran was observed to be alert and well-oriented.  Her appearance and behavior were appropriate.  Her mood was normal.  She denied any history of hallucinations, delusions, obsessional rituals, or suicidal or homicidal ideations.  There was no evidence of impaired thought processes, judgment, or abstract thinking, although the Veteran did complain of mild memory problems such as forgetting names, directions, or recent events.  

The Veteran was diagnosed with recurrent major depression, which the examiner thought was quite likely related to her low back pain.  The examiner stated that the Veteran has occasional interference in performing activities of daily living and difficulty establishing and maintaining effective work and social relationships due to her depression, but does not have any difficulty understanding simple or complex commands and does not pose a threat or persistent danger of injury to herself or others.   A GAF score of 60 was assigned.

In her substantive appeal, the Veteran complained that she suffered from severe memory loss and panic attacks more than once a week and was unable to function either socially or in an employment setting.  

In May 2008, the Veteran was afforded another VA examination.  At that time, the Veteran reported that she had not worked since 1994.  Her hobbies included crocheting and reading, as well as watching television.  She might do some intermittent housework.  She reported having frequent arguments with her spouse, as well as having a friend who visits once per week.  

The Veteran complained of feeling depressed on a daily basis for many years.  She described feeling suicidal on a daily basis and did have a plan as to how she would kill herself, but denied any actual suicide attempt.  She complained of fatigue on a daily basis, with poor motivation and interest, as well as problems with memory and concentration.  She complained of losing items frequently and reported that she often becomes upset by an inability to remember things.  She reported feeling scattered and overwhelmed.  The Veteran also described frequent, severe panic attacks.  These occur two to three times per day and are characterized by chest pressure, trouble breathing, shaky feeling, tachycardia, fearfulness, and a feeling of wanting to escape.  They reportedly began approximately eight years ago and have gradually increased in frequency.  

During the examination, the Veteran's mood was described as "quite anxious and tremulous."  Her thought processes and communication are impaired by some mild difficulties with short term memory and concentration.  The examiner determined that the Veteran's social functioning is impaired by her high level of depression, but she opined that the Veteran was able to maintain her activities of daily living, including personal hygiene, and was employable.  The examiner diagnosed the Veteran with moderate, recurrent major depressive disorder, and panic disorder, unrelated to the major depressive disorder.  She concluded that the Veteran's major depressive disorder alone resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of ability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior and self care.  She also noted that the Veteran requires continuous medication.  A GAF score of 55 was assigned.

In September 2008, the Veteran submitted a letter from her counselor at First Choice Counseling Center, K.G..  K.G. reported that the Veteran has been seen since March 2008 for severe, recurrent major depressive disorder and panic disorder, with symptoms that include loss of interest in activities, poor concentration, insomnia, feelings of guilt and hopelessness, suicidal ideation, depressed mood, panic attacks fifteen to twenty times per week, and extreme fear related to leaving her home.  K.G. observed that the Veteran frequently experiences panic attacks during her sessions.  The Veteran was described as agoraphobic, avoiding contact with others, fearful of new places and situations, and even limiting her contact with her spouse and children.  By the Veteran's report, her depression and anxiety are exacerbated by her chronic pain and physical limitations.  

In August 2009, the Veteran's friend and neighbor, N.H., submitted a letter in which she described the Veteran's symptoms.  N.H. reported that it took the Veteran six months to remember her name, even though they speak daily, and that the Veteran frequently forgets to pay bills, remember important events, schedule necessary medical appointments, or even remember why she needs to schedule the appointment.  N.H. also testified that the Veteran does not like to leave the house and becomes anxious and fearful in noisy, crowded stores.  She noted that approximately a year ago, she did not hear from the Veteran for over a week.  The Veteran did not return her phone calls or answer the door if N.H. visited.  The Veteran's family told N.H. that after the Veteran switched to a new medication, she lay on the couch and did not talk to anyone.  

At her hearing in August 2009, the Veteran described experiencing panic attacks, three times a day and whenever she goes out to a public place, such as a store.  She also reported a troubled relationship with her spouse due to his inability to understand the limitations caused by her disability.  The Veteran complained of memory problems, including an inability to remember what date it is and even sometimes an inability to remember the names of her spouse and children.  The Board notes that the Veteran became visibly anxious and distressed during her hearing.  

In July 2010, the Veteran was afforded another VA psychiatric examination.  The Veteran reported that she has not worked for sixteen years.  She rises early and attempts to clean her home, but she has to take long breaks after only a short period of time.  She only leaves her home for medical appointments or, if she absolutely must, grocery shopping, and rarely goes on an errand alone.  Her hobbies include embroidery and latch work, but her ability to do these is limited by pain.  She keeps herself busy and distracted from her physical and emotional problems by playing a handheld game.  The Veteran relates that she prefers to spend most of her time alone with her dogs.  Her appetite and sleep are poor.  She has an overall depressed mood, with occasional angry outbursts and irritability related to frustration with her chronic pain and dysfunction.  The Veteran's energy, interest, and motivation levels are very low.  The Veteran reported a history of suicidal thoughts, but denied any current plan or past attempts.  She also described recurring, but not daily, panic attacks, approximately ten to fifteen per week, both in and out of the home.  

The Veteran was well oriented throughout the interview.  Her mood was depressed but she was pleasant and cooperative.  She demonstrated some minor memory impairment, but her overall memory and concentration were good.  The Veteran was diagnosed with major depressive disorder and panic disorder with agoraphobia.  The examiner concluded that the Veteran's panic disorder and agoraphobia are directly related to the Veteran's chronic pain and depression.  A GAF score of 47 was assigned.  

The July 2010 VA examiner concluded that the Veteran's depressive disorder and panic disorder are related and overlapping, that it is not possible to assess them separately, and that together, they result in occupational and social impairment with deficiencies in most areas.  After a careful reading of the July 2010 VA examiner's medical report, it appears that her conclusion is not based on any change in the Veteran's disability or circumstances, but rather reflects an improved understanding of the Veteran's psychiatric condition based on additional observation.  Accordingly, the Board finds that the effects of both disabilities must be considered in determining an appropriate rating for all periods on appeal.  See Mittleider v. West, 11 Vet. App. 181 (1998) (holding that where it is not possible to distinguish the effects of a non-service connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability).

When this is done, it is clear that the Veteran's functioning in 2008 was the same as later described in the 2011 VA examination report.  The private medical evidence indicates that she started more regular therapy sessions in March 2008.  That letter identifies her major depressive disorder as "severe," and notes loss of interest in activities, poor concentration, insomnia, feelings of guilt and hopelessness, suicidal ideation, depressed mood, panic attacks fifteen to twenty times per week, and extreme fear related to leaving her home.  These symptoms were also reflected in the VA examination conducted in May 2008, along with poor motivation and interest and problems with memory and concentration.  The VA examination in 2010 continued to reflect these symptoms, along with occasional angry outbursts and irritability. 


In contrast, prior to March 2008, the Veteran's VA examination in 2005 showed that the Veteran was, at that time, still able to maintain her activities a few days per week, as shown by her report of partial remissions during which she could home-school her children, go to the grocery store, and cook for her family.  Although she described panic attacks, they were not of the frequency or severity that is reported beginning in 2008.  That examination did not objectively show impaired memory or concentration, as the later examinations did.  

Therefore, upon a longitudinal review of the evidence, it appears that the Veteran's psychiatric disorder worsened beginning in 2008 to the point that she needed therapy and the panic attacks became very frequent.  It is more appropriate, then, to assign the increased rating of 70 percent as of March 1, 2008.  

However, the Veteran's psychiatric disorder does not result in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place.  Accordingly, entitlement to a 100 percent disability rating is not warranted for any time period on appeal.

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Extraschedular Ratings

The Board has also considered whether the Veteran's acquired psychiatric disability warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2010).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that the schedular rating criteria reasonably reflect the Veteran's disability levels and symptomatology.  The Veteran's reported difficulties are not so exceptional or unusual a disability picture as to render impractical application of regular schedular standards.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the United States Court of Appeals for Veterans Claims (Veterans Court) clarified VA's notice obligations in increased rating claims.  The Federal Circuit recently reversed the Veterans Court's decision in Vazquez-Flores, finding that VA is not required to tailor § 5103(a) notice to individual Veterans or to notify them that they may present evidence showing the effect that worsening of a service-connected disability has on their employment and daily life for proper claims adjudication.  For an increased rating claim, section § 5103(a) now requires that the Secretary notify claimants generally that, to substantiate a claim, they must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice specific to individual Veterans is no longer required in increased compensation claims).  

The appeal for a higher initial rating for major depressive disorder originates, however, from the grant of service connection for this disability.  Consequently, Vazquez-Flores is inapplicable.  See Fenderson v. West, 12 Vet. App. 119, 125 (1999) (explaining that a disagreement with an initial rating assigned for a disability following a claim for service connection is part of the original claim and technically not a claim for an increased rating).  

Here, the VCAA duty to notify was satisfied by letters sent to the Veteran in January 2005 and March 2008.  These letters informed the Veteran of what evidence was required to substantiate her claims, as well as VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.

Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the AOJ.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of a letter sent to the appellant in March 2008.  Although this notice letter was not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond, but the AOJ also readjudicated the case by way of supplemental statements of the case issued in September 2008, October 2008, and May 2011, after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The Veteran submitted private treatment records and was provided an opportunity to set forth her contentions during the August 2009 hearing before the undersigned Veterans Law Judge.  The appellant was afforded VA medical examinations in April 2005, May 2008, and July 2010.  The examinations are adequate and probative for VA purposes because the examiners relied on sufficient facts and data, provided a rationale for the opinion rendered, and there is no reason to believe that the examiners did not apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to an initial disability rating higher than 30 percent for service connected major depressive disorder is denied prior to March 1, 2008.

Entitlement to a disability rating of 70 percent, but no greater, for service connected major depressive disorder is granted from March 1, 2008, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


